Exhibit CELSIUS HOLDINGS FILES REGISTRATION STATEMENT FOR THE SALE OF COMMON STOCK; BOARD AUTHORIZES 1 FOR 20 REVERSE STOCK SPLIT CSUH TO APPLY FOR NYSE AMEX LISTING Delray Beach, Florida - - November 19, 2009 - - Celsius Holdings, Inc. (OTC BB: CSUH.OB) today announced that it has filed a registration statement with the Securities and Exchange Commission relating to a proposed offering of 2,500,000 shares of common stock (after giving effect to a 1 for 20 reverse stock split to be implemented prior to consummation of the offering as described below). The registration statement indicates the common stock will be offered in an underwritten offering at a price per share to be determined, through Ladenburg Thalmann & Co. Inc as lead underwriter. Celsius Holdings, Inc. intends to grant the underwriter a 45-day option to purchase additional shares of common stock to cover over-allotments, if any. Net proceeds from the proposed offering are expected to be used for 2010 marketing efforts, new product development and general corporate purposes, including working capital. In connection with the proposed offering, the board of directors authorized a 1 for 20 reverse stock split, in which all our issued and outstanding shares of common stock will be combined and reconstituted as a smaller number of shares of common stock, in a ratio of one share of common stock for every 20 shares of common stock. Our authorized shares of capital stock will be reduced proportionately from 1,000,000,000 to 50,000,000 shares of common stock and from 50,000,000 to 2,500,000 shares of preferred stock. The reverse stock split will be implemented prior to the effective date of the registration statement and we will advise our shareholders of the record and effective dates for the reverse stock split in a subsequent press release. Application will also be made to list our common stock for trading on NYSE Amex upon consummation of the proposed offering. A registration statement relating to these securities has been filed with the Securities and Exchange Commission but has not yet become effective. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective.
